                            Case 2:20-cr-00092-SSV-KWR Document 1-2 Filed 09/18/20 Page 1 of 1
                                                                                                                                               PER 18 U.S.C. 3170
                                   DEFENDANT INFORMATION RELATIVE TO A CRIM!NAL ACTION . ]N U.S. DISTRICT COURT

          E TNFoRMATToN El rNDrcrMENr
 BY:

Matter     Sealed:      !     Juvenite E             Otn", than Juvenile
                                                                                          CASE NO

                                                                                                  USA vs
                                                                                                                                                    g2
l-l   Pre-lndictment        Plea   n     SupersedinS f]         Defendant Added                                  DONIESHA GIBSON
                                                                                           Defendant:
                                       f-l lndictment I         Chargeslcounts Added
                                       I I lnformation
 Name of District Court, and/or Judge/Magistrate Location (City)                               Address:             *"*sEc;[.F{ [YIAG.4
 UNITED STATES DISTRICT                 C9URT EASTERN
 DISTRICT OF 1OUtStRttR                                Divisional Office

                                           Patty Ortiz
 Name and Office of Person
 Furnishing lnformation        on          EU.S.    ntty EOtf,",       U.S. Agency
 rHls     FoRM                             phone   No. (504) 680-3159                                   lnterpreterRequired Dialect:
 Name of Asst.
 U.S. Attorney              Brian M. Klebba
 (if assigned)                                                                                  Birth
                                                                                                          1991
                                                                                                                                         E tvtate  ! Rtien
                                                                                                Date                                     Zl Femate (if applicable)
 Name of Complainant Agency, or Person (& Title, if any)
    Federal Bureau of lnvestigation, SA Robert Orvin
                                                                                                                                     xxx-xx- 5876
                                                                                                Social Security Number
             person is awaiting trial in another Federal or State Court
             (give name of court)
                                                                                                                                 DEFENDANT



              this person/proceeding transferred from another district
                                                                                           lssue:                Warrant     [Z srrron.
              per (circle one) FRCrP 20, 21 or 40. Show District
                                                                                           Location Status:
                                                                                           ArrestDate-orDateTransferredtoFederalCustody-
    tr       this is a reprosecution of charges
             previously dismissed which were                                                    f]      Currently in Federal Custody
             dismissed on motion of:

              n     u.s. Atty E Defense
                                                                                                !       Currently in State Custody
                                                                    SHOW                                  f]     writ Required
           this prosecution relates to a
           pending case involving this same
                                                                  DOCKET NO.
                                                                                                E       Currently on bond
           defendant. (Notice of Related
           Case must still be filed with the
                                                                                                tr      Fugitive
           Clerk.)
    n      prior proceedings or appearance(s)
           before U.S. Magistrate Judge
                                                                  MAG. JUDGE
                                                                   CASE NO.               Defense Counsel (if any):
           regarding this defendant were
           recorded under                                                                         fl reo !             cln       !     Relo
Place of          Orleans Parish
                                                                                                         f]    nppointed on Target Letter
offense                                                  County


                                                                                           E         This report amends AO 257 previously submitted
          OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

Total # of          Counts             4           (for this defendant onty)

Offense                      Title & Section/'
Level (1, 3, 4)
                        (Pettv = 1 / Misdemeanor = 3 / Felonv = 4\                                   Description of Offense Charged                      Count(s)
4                 Title 1B USC Section 371                                        Conspiracy to Commit Mail Fraud                                         1


4                 Title 18 USC Section 1341                                       Mail Fraud                                                              2-4
